Cook, J.
(dissenting).
' I think a careful reading of the statute, which' the opinion of the court relies on for the power of the revenue agent to prosecute this suit, will disclose the fallacy of the court’s interpretation of the statute. I understand the court to say that the statute em*541powers the revenue agent to sue corporations, and that the county is a corporation; ergo, the revenue agent possesses the power to prosecute this suit. It is quite clear to me that the county is not a corporation in the statutory sense. The two sections of the Code copied in the opinion make the revenue agent the representative of the public, and he is nowhere empowered to sue the public.
I am requested by Judge Smith to say that he concurs in this dissent.